Hines, J.
1. Attached to the bill of exceptions is a certificate in due form for the judge’s signature, but the same is unsigned by the judge. Beneath the blank prepared for the judge’s signature is this memorandum: “In considering the above case I considered the deed attached to the agreed statement of facts as controlling and fixing the rights of the parties, and based my judgment thereon. I did not consider the oral testimony as altering the rights of the parties.” This memorandum is dated and signed by the judge officially. Keld, that the bill of exceptions has not been duly certified and for lack of such certificate the writ of error must be dismissed. Daniel v. First National Bank of Millen, 159 Ga. 127 (124 S. E. 881).
2. Besides, service of what purports to be the bill of exceptions was not effected, acknowledged, or waived; and for this reason the writ of error must be dismissed. Morris v. Wilson, 159 Ga. 522 (126 S. E. 795). Writ of error dismissed.

All the Justices concur.

F. G. Bait and. William, Woodrum, for plaintiffs in error.
G. G. Delete, contra.